 In the Matter Of WILSON & CO., INC.andAMALGAMATED MEAT CUTTERSAND BUTCHER WORKMEN OF NORTH AMERICA (A. F. L.), LOCALNo. 442Case No. 10-If-16,37.Decided January 05, 1916Mr. J. L. Cockrill,of Chicago, Ill., for the Company.Mr. Wilson W. Rowland,of Memphis, Tenn., andMr. I. P. Reagan,of Atlanta, Ga., for the Union.Mr. James Zett,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by Amalgamated Meat Cuttersand Butcher Workmen of North America (A. F. L.), Local No. 442,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of Wilson &Co., Inc., Cumming, Georgia, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before Thomas Taylor Purdom, Trial Examiner.The hearingwas held at Cumming, Georgia, on October 22, 1945.The Companyand the Union appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues. The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYWilson & Co., Inc., is a Delaware corporation having itsprincipaloffices and place of business in Chicago, Illinois.It operates approx-imately 8 packing plants and approximately 90 branchhouses andproduce plants throughout the United States.65 N. L.R B , No. 100.588 WILSON & CO.? INC.589This proceeding is concerned only with the Company's produceplant at Cumming, Georgia, where the business of the Company is thepurchasing and slaughtering of poultry and the processing and dis-tribution of dressed poultry.During the 12-month period precedingthe hearing, the Company at its Cumming plant purchased poultryvalued in excess of 1 million dollars.None of the poultry was pur-chased outside the State of Georgia.During the same period otherraw material, consisting of boxes and coal, which comprises approxi-mately 1 percent in value of the Cumming plant's purchases, wasshipped to its plant at Cumming, Georgia, from States other than theState of Georgia.During the same period, the Company sold prod-ucts, dressed poultry, valued in excess of 1 million dollars, of whichapproximately 75 percent was shipped to points outside the State ofGeorgia.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II. THEORGANIZATION INVOLVEDAmalgamated bleat Cutters and ButcherWorkmen of NorthAmerica,Local No. 442,is a labor organization,affiliated with theAmerican Federation of Labor, admitting to membership employeesof the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of certain of its employeesat its Cumming, Georgia, plant until the Union has been certified bythe Board in an appropriate unit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITIn substantial accord with an agreement of the parties, we find thatall employees of the Company at its Cumming, Georgia, plant, butexcluding executives, office and clerical employees, the supervisorsof receiving and feeding, 'packing, viscerating, and picking, and allor any other supervisory employees with authority to hire, promote,IThe Field Examiner reported that the Union submitted 74 application for membershipcards, and that there were approximately 140 employees in the alleged appropriate unit.The cards were dated 66 inMay1045,and 8 in September 1945. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.V. THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Wilson & Co., Inc.,Cumming, Georgia, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Tenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sec-tions 10 and 11, of said Rules and Regulations, among employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-roll period because they were ill or-on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of theelection,to determine whether or not they desire to be represented by Amal-gamated Meat Cutters and Butcher Workmen of North America(A. F. L.), Local No. 442, for the purposes of collectivebargaining.